Biddiok, J. I concur in the opinion of the court that this bill was not presented tó the governor within twenty days after the adjournment of the Legislature, and therefore did not become a law. The Legislature adjourned on the 30th day of April, 1903. On the 15th day of May following, the private secretary of the governor, at the request of the governor, procured from the clerk of the house the bills in his hands that had been passed by the Legislature, and kept them one day for the purpose of inspecting them, that he might report to the governor the nature and character of the bills passed by the Legislature. Plaintiffs contend that this was a presentation to the governor, but I think the evidence shows that these bills were secured by the private secretary from the clerk merely for inspection, so that he could furnish information concerning them desired by the governor. If this had been a presentation to the governor for his official action, the duty of the committee in respect to these bills would have been ended, for after such presentation the committee has no further control over the bills presented. The Legislature had adjourned, and, whether the governor vetoed or approved the bills presented to him, it was his duty to return them to the secretary of state, and not to the committee. Now, it is not claimed that these bills were presented by the committee, but by the clerk, who, as we shall hereafter show, was not authorized by the rules to malee such presentation; but, conceding for the present that he had the authority, yet these bills were not, at the time he loaned them to the private secretary, enrolled or signed as required by the rules, and the clerk certainly did not intend to part with their control, as must be done to make a valid presentation, for he parted with them only on the promise that they would be soon returned, and they were returned the next day, and were never seen by the governor while in the hands of his secretary. I have no doubt that the governor could, if he chose to do so, approve a bill, though it was neither enrolled or signed, and, if properly passed, it would on his approval become a law, but, though he might have done so, he did not approve this bill; and the fact that it had not been enrolled or signed is a fact tending to show that the delivery to the secretary for the purpose of inspection was not a presentation to the governor for his official action, and was not so intended. The further fact that they were delivered to the secretary under a promise from him that they would be returned next day, which promise was carried out, shows conclusively that no official presentation to the governor was intended. Again, as before stated, the rules of the General Assembly which passed this bill require that no bill shall be presented to the governor until it has been enrolled. The rules further require that, when a bill has been signed by the speaker of the House and president of the Senate, it shall be presented to the governor, not by the clerk, but by the joint committee on enrolled bills, and that this committee shall make a report showing the day on which the presentation was made, which report shall be spread on the journal. I call attention to these rules to show that it was the intention of Ijhe Legislature to require some record evidence of the presentation of bills to the governor and of the date of presentation. Now, if this bill was presented to the governor, that fact should be shown by the report of the joint committee on enrolled bills. There is a report by that committee made by Mr. Hale, a member thereof, concerning the presentation of this bill 471. That report states that at the request of Charles Jacobson, private secretary to the governor, bill No. 471 was presented to him, and that, after examination of the bill at the desk of Mr. Hale, and in his presence, the bill was returned. But the private secretary is not the governor, and it needs no argument to show that the mere exhibition of a bill to him at the desk of a member of the House and his inspection of it there was not a presentation to the governor. The report of Mr. Hale then proceeds to state that on the 23d day of May, 1903, at 11 o’clock a. m., this bill, with others, “was presented to the governor.” It thus appears from the report that the presentation to the governor was made, not on the 15th, but on the 23d day of May, 1903. This statement of the report coincides with public proclamation of the governor vetoing the bill, in which he states that this bill was not presented to him until after the 20th of May, 1903. This is the record evidence of the presentment. The report of the committee ignores entirely the transaction between the private secretary and the clerk by which the private secretary obtained possession of the bills for a day to inspect him; thus showing, as we have found from the other evidence, that the clerk was not acting for the committee in that matter. It was not the duty of the clerk to present bills to the governor, and the committee showed by its report that it did not regard the loan of the bills by the clerk to the secretary for inspection as a presentation of the bills to the governor for his official action. To make a valid presentation the action of the committee presenting the bill must be such as to notify the governor that the committee intends to deliver it to him for his official action thereon, but in my opinion the testimony of the witness, as well as the report of the governor, shows conclusively that this bill was' not thus presented within the time required by the Constitution, and it therefore did not become a law.